Interim Decision #1666

MATTER OF NAGY

In Deportation Proceedings
A-14586364
Decided by Board November 30, 1966
Application of respondent, a 21-year-old native and citizen of Hungary,• for

withholding of her deportation pursuant to the provisions of section 243(h),
Immigration and Nationality Act, as amended by P.L. 89-236, is denied since
respondent's liability to prosecution under Hungarian law, upon return to
that country, arising from her disregard of the limitation placed on the
duration of her travel abroad and from her objection to returning voluntarily to Hungary, does not, in itself, establish "persecution" within the
contemplation of that section.
CHARGE:
Order: Act of 1952—Section 241(a) (2) (8 U.S.°. 12511—Nonimmigrant
(visitor)—remained longer.

The special inquiry officer, in a decision dated July 15, 1966,
denied the respondent's application for adjustment of her status to
that of a permanent resident; granted her the privilege of volun- •
tary departure; provided for her deportation from the United States
to Hungary, on the charge contained. in the order to show cause,
in the event of her failure to so depart; and denied her application
for temporary withholding of deportation to Hungary. The appeal
from that decision, which brings the ease before this Board for
consideration, will be dismissed.
The record relates to a 21-year-old single female alien, a native
and citizen of Hungary, who last entered the United States on or
about December 1, 1964. She was then admitted as a nonimmigrant
visitor for a period until September 15, 1965. On November 26,
1065, she was granted the privilege of voluntaty departure in lieu
of the institution .of deportation proceedings, such departure to be
effected on or before December 6, 1965. She has, however, remained
in the United. States since that date.

888

Interim Decision .#1666
The foregoing establishes the respondent's deportability on the
above-stated charge This was conceded in the course of the hearing
before the special inquiry officer. It presents no problem- here.
The special inquiry officer has already granted the respondent the
privilege of voluntary departure. Suffice it to say, in this connection,
that the record before us supports said official's action in this respect.
We find that 'the special inquiry officer has properly denied the
respondent's application for adjustment of her status to that of a
permanent resident pursuant to section 245 of. the. Immigration and.
icationality..Act (8 IT.S_CI 1255)
In order for her to be eligible
for the benefits of that section, she is required to establish that an
immigrant visa is readily available to her. Also, under the appropriate provisions of 8 CPR 245.1 the respondent, who is presently
employed as a "shampoo girl" and assisting a hairdresser is not
eligible 'for the benefits of said section of the statute Unless she
presents a certification issued by the Secretary of Labor under
section 212(a) (14) of the Act, or unless she demonstrates that her
occupation is included in the current list of categories of employment for which the Secretary of Labor has issued a blanket certification under that section.
It is established and uncontested that this respondent has failed
to obtain the required labor clearance. The copy of a newspaper
article concerning reported 'changes in the procedure for obtaining
the necessary labor clearance and containing a purported list of
occupations for which a labor clearance will not be required, dbks
not mention the specific occupation presently being followed by this
respondent; and the very nature of this document speaks for itself
insofar as its evidentiary value is eonctirned.
We likewise find that the special inquiry officer has properly
denied the respondent's request for temporary withholding of her
deportation to Hungary. Our review of the record convinces us
that she has not met her burden of establishing that she would be
subjected to persecution because of race, religion or political opinion
upon her return to Hungary (see 8 OFR 242.17(o)). We do not
think that the judicial precedents cited by the respondent (Bovie' h. v.
Espe;'dy, 319 F.2d 21; and Dunat v. Romney, 297 F.2d 744) call for
a contrary conclusion.• The respondent first claimed that she was deprived- of an opportunity to pursue further Studies. after completing high Whoa!, because she was considered' '!class enemy" by the Hungarian authorities as a result of an. mole of hers having fled to the West:- However, the record reflects that when she applied for a passport to
-

889

Interim Decision #1666
and from her objection to returning voluntarily to Hungary. As

a result, of course, she may be subjected to more severe penalties
under Hungarian, law than would otherwise be the case. But aside
from the matter of her unauthorized extension of her visit in the
United States, none of the other circumstances relied on by the
respondent appear persuasively pertinent to the point at issae here.
They existed before her departure from Hungary and did not result
in her persecution there or- prevent her leaving that country. Her
parents who still reside in Hungary and are employed there have
not been persecuted.
In conclusion, if weight were given to the basic reason for this
appeal it would, effect, make it possible for every Hungarian

visitor to the United States to create a basis for immunity to deportation merely by extending the period of stay beyond that usually involved in a visit. Without more, this does not suffice to
support an application for this type of relief.
ORDER: It is ordered that the appeal be and the same is hereby
dismissed.

802

